Filed 7/5/22 P. v. Martinez CA4/1

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). Thi s opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D077001

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCN393204)

ISSAC MARTINEZ,

         Defendant and Appellant.


         APPEALS from a judgment of the Superior Court of San Diego County,
Robert J. Kearney, Judge. Martinez’s appeal affirmed in part, reversed in
part and remanded with directions; People’s appeal reversed and remanded
with directions.
         Mary Woodward Wells, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Eric A.
Swenson and Marvin E. Mizell, Deputy Attorneys General, for Plaintiff and
Respondent.
                                        I.
                                 INTRODUCTION
      A jury found Issac Martinez guilty of one count of murder (Pen. Code,
§ 187, subd. (a))1 and found that the murder was in the first degree. During
the trial, the People presented evidence that Martinez committed the murder
with a minor, J.M. and that both J.M. and Martinez were members of the
same criminal street gang.2
      The jury further found that Martinez: (1) committed the offense for the
benefit of, or in association with, a criminal street gang with the specific
intent to promote, further or assist in criminal conduct by gang members,
within the meaning of section 186.22, subdivision (b)(1); (2) intentionally and
personally discharged a firearm and proximately caused great bodily injury
and death to a person, within the meaning of section 12022.53, subdivision
(d); and (3) was a principal in the murder, and in the commission of the
murder, at least one principal personally and intentionally discharged a
firearm and proximately caused great bodily injury and death to another
person, within the meaning of sections 12022.53, subdivision (d) and
12022.53, subdivision (e)(l).3



1     Unless otherwise specified, all subsequent statutory references are to
the Penal Code.

2     J.M. was not a defendant in this proceeding.

3     At times throughout this opinion, we refer to the section 186.22,
subdivision (b)(1) enhancement as a “gang enhancement,” the section
12022.53, subdivision (d) enhancement as a “personal use firearm
enhancement,” and the section 12022.53, subdivisions (d) and (e)(l)
enhancement as a “firearm / gang enhancement.”
                                        2
      After the jury returned its verdicts, the trial court found true an
allegation that Martinez previously suffered a juvenile adjudication that
constituted a strike. Martinez filed a motion asking the trial court to
reconsider that ruling. The trial court subsequently reversed its strike
finding and determined that the People had not established that the prior
juvenile adjudication constituted a strike.
      The trial court sentenced Martinez to an aggregate sentence of 50 years
to life in prison, consisting of 25 years to life for the first degree murder
conviction, and an additional consecutive term of 25 years to life for the
personal use firearm enhancement (§ 12022.53, subd. (d)). The trial court
imposed an additional term of 25 years to life for the firearm / gang
enhancement (§ 12022.53, subds. (d) and (e)(1)) but stayed execution of that
sentence pursuant to section 654. Finally, the court stated that, in light of
the indeterminate term that it imposed for the murder conviction, the gang
enhancement finding (§ 186.22, subd. (b)(1)) had no effect on Martinez’s
sentence.
      In his appeal, Martinez claims that the trial court erred in denying his
pretrial motion to exclude his surreptitiously recorded jailhouse statements,
arguing that the admission of these statements violated his constitutional

right not to incriminate himself and his right to due process.4 Martinez also
claims that the gang enhancement true finding (§ 186.22, subd. (b)(1)) and
the related firearm / gang enhancement true finding (§ 12022.53, subds. (d)
and (e)(l)) must be reversed due to a retroactive change in the statutory


4     The parties refer to the police operation pursuant to which the People
obtained Martinez’s statements by surreptitiously recording a jail
conversation between Martinez, an undercover detective and a cooperating
individual, as a “Perkins operation.” (See Illinois v. Perkins (1990) 496 U.S.
292 (Perkins).)
                                         3
scheme governing gang enhancements. (See Stats. 2021, ch. 699, § 3, eff.
Jan. 1, 2022 (“A.B. 333”).)5 He requests that the matter be remanded to the
trial court to permit the People to retry the gang enhancement and firearm /

gang enhancement allegations under the new law, if they choose to do so.6
Martinez also requests that this court review J.M.’s sealed school records to
determine whether Martinez was provided with all of the documents to which
he was entitled in pretrial discovery. Martinez further asks this court to
review the sealed record of an in camera hearing pertaining to his request to
disclose the identity of a cooperating individual involved in the Perkins
operation, to determine whether the trial court properly exercised its
discretion in denying Martinez’s request to disclose the cooperating
individual’s identity.7 Martinez also maintains that the trial court violated


5     Martinez does not raise any claim as to the personal use firearm
enhancement true finding (§ 12022.53, subd. (d)) premised on the jury’s
finding that Martinez intentionally and personally discharged a firearm and
proximately caused great bodily injury and death to a person.

6      Martinez raised this claim in a supplemental letter brief filed while
this appeal was pending. In their supplemental responding brief, the People
concede that the new law applies retroactively. The People further concede
that application of the law mandates reversal of the gang enhancement
finding (§ 186.22, subd. (b)(1)) and the related firearm / gang enhancement
finding (§ 12022.53, subds. (d) and (e)(l)) and remand to the trial court with
directions to permit the People to retry the gang enhancement and firearm /
gang enhancement allegations, if they chose to do so.

7      As discussed in part III.A.1.b.ii, post, the Perkins operation was
conducted by an undercover agent who testified at Martinez’s trial and by a
civilian cooperating individual, who did not testify. A video recording of the
Perkins operation was shown at trial. The faces of the undercover agent and
the cooperating individual are obscured in the video and, as discussed in part
III.A.4, post, the trial court denied Martinez’s request to disclose the
cooperating individual’s identity.
                                       4
his constitutional rights in imposing various fines and fees without first
determining his ability to pay such fines and fees and that his counsel was
ineffective in failing to request a hearing on his ability to pay. Finally,
Martinez requests that we correct the judgment to state the proper number of
days of custody credits to which he is entitled and that we direct the trial
court to correct the abstract of judgment to state the proper recipient of a
restitution order.
      In their appeal, the People claim that the trial court erred in
determining that Martinez’s prior juvenile adjudication is not a strike.
      With respect to Martinez’s appeal, we affirm the first-degree murder
conviction. We accept the People’s concession that we must reverse the jury’s
true findings on the gang enhancement and the firearm / gang enhancement
allegations in light of changes in the law, and remand the matter to permit
the People to retry these allegations if they so choose.8
      With respect to the People’s appeal, we conclude that Martinez is
estopped from contending that his prior juvenile adjudication is not a strike.
We further conclude that the trial court erred in determining that Martinez’s
juvenile adjudication is not a strike and that the matter must be remanded
for resentencing.




8      In his opening brief, Martinez also contended that there was
insufficient evidence to support the jury’s true findings on the gang
enhancement allegation (§ 186.22, subd. (b)(1)) and the related firearm / gang
enhancement allegation (§ 12022.53, subds. (d) and (e)(l)) under the law as it
existed prior to A.B. 333. We need not consider these contentions in light of
our reversal of the jury’s true findings on these allegations due to the change
in the law.
                                        5
      At the conclusion of Martinez’s resentencing, the trial court shall state
the proper number of custody credits to which Martinez is entitled and shall
prepare a new abstract of judgment to state the proper recipient of the court’s
restitution order.9
                                       II.
              FACTUAL AND PROCEDURAL BACKGROUND
A. The People’s evidence
      1. The murder
      At approximately 2:25 p.m., on November 4, 2018, 20-year-old
Jonathan Ruiz and two of his friends decided to climb a path up a steep shrub
covered hillside to Vista Manor, a mobile home park located in Vista. The
path was narrow, so the group climbed it single file, with Ruiz in the lead and
his two friends trailing him.
      Martinez and J.M. were at the top of the hill. As Ruiz walked up the
hill, Martinez pulled out a gun and pointed it at Ruiz. Martinez shot Ruiz
twice, killing him.
      That afternoon, a man and his wife were visiting some family members
who lived near the location of the shooting. While the couple were on the
porch of the house, they heard two gunshots. They then saw two males
running down the street. The older of the two males, later determined to be
Martinez, was wearing a dark shirt and holding a gun. The man and his wife
saw Martinez drop the gun into a trash can. The wife recorded a brief video
on her cell phone of the two males, which the People played at trial. The
video depicts the two males running down the street. The male dressed in

9    Because we are remanding for resentencing, we need not consider
Martinez’s claims as to the trial court’s imposition of various fines and fees
during his sentencing hearing.
                                        6
dark colors pauses while running and appears to put something in a trash
can before running out of sight in the same direction as the other male.
      Another woman who lived near the murder scene saw “two guys”
running down the street in a zig zag pattern toward her residence. The
woman estimated that they were between 17 and 20 years old. Shortly after
seeing the males, she heard the sound of an object being dropped into her
trashcan. She asked one of the males, who was wearing a dark shirt and a
baseball cap, later determined to be Martinez,10 what he was doing.
Martinez responded, “[M]a’am, please don’t say anything.” Martinez
continued running. The other male, who was wearing a white t-shirt,
continued running in the same direction as Martinez. Shortly thereafter, the
woman and her husband discovered a black gun in their trashcan.
      2. The murder weapon
      Police determined that the gun found in the trashcan was the murder
weapon.
      A mixture of Martinez’s DNA and J.M.’s DNA was found on the gun.
Martinez’s DNA was also found on the magazine of the gun.
      A latent print of Martinez’s right ring finger was found at the bottom of
the gun’s barrel, and a latent print of Martinez’s left thumb was found on the
magazine inside the gun.
      3. Martinez’s statements made during the Perkins operation
      Nine days after the murder, police arrested Martinez and took him to
jail. As discussed in greater detail in part III.A.1, post, while in jail,
Martinez told an undercover detective and a cooperating individual, who
were posing as fellow inmates, that he had committed the murder. Martinez


10   The woman was not able to identify either of the males she had seen
running near her residence.
                                         7
explained that he killed Ruiz because Ruiz and some of Ruiz’s friends had
fought with Martinez during an incident that occurred approximately a
month before the shooting. Martinez explained that during the prior fight, he
was accompanied by his younger brother and his “homies.”11
      4. Gang expert evidence
      The Vista Homeboys (VHB) is the only gang in Vista. It has
approximately 200 documented members. VHB claims the entire city of
Vista as its turf. The primary activities of the gang include assault with a
deadly weapon, armed robbery and murder.
      Martinez and J.M. are members of VHB.
      The People’s gang expert stated that in his opinion, a murder
committed in the manner that the murder in this case was committed would
have been done for the benefit of a gang.
B. The defense
      The defense presented a gang expert who reviewed the video and
transcript of the Perkins operation. According to the expert, given the
circumstances of the operation, a young Hispanic gang member would have
felt compelled to respond to the cooperating individual’s questions concerning
the offense. In addition, the expert stated that the gang member would feel
compelled to embellish his role in the crime in order “to appear solid.” This
could include saying that he had killed a person whom he had not actually
killed.




11     The People presented evidence that Martinez’s brother was also a VHB
gang member and that the word “homie,” was a slang term for “someone
that’s a part of the gang.”
                                       8
      During her closing argument, defense counsel argued that J.M. had
shot and killed Ruiz and that Martinez was not part of “any plan to do so.”
                                        III.
                                 DISCUSSION
A. Martinez’s appeal
      1. The trial court did not err in denying Martinez’s motion to exclude
         his jailhouse statements made during the Perkins operation.

      Martinez claims that the trial court erred in denying his motion to
exclude recorded jailhouse statements that he made during the Perkins
operation. These statements include an admission that Martinez committed
the murder.
      Martinez contends that the trial court’s admission of the statements
violated his fifth amendment right against self-incrimination guaranteed by
Miranda12 and its progeny. Martinez further maintains that admission of
the statements violated his fourteenth amendment right to due process
because his statements were not “ ‘given freely’ ” but rather, were obtained
through “sustained coercive tactics.”
              a. Standard of review
      “ ‘In reviewing the trial court’s denial of a suppression motion on
Miranda . . . grounds, “ ‘ “we accept the trial court’s resolution of disputed
facts and inferences, and its evaluations of credibility, if supported by
substantial evidence. We independently determine from the undisputed facts
and the facts properly found by the trial court whether the challenged




12    Miranda v. Arizona (1966) 384 U.S. 436 (Miranda).

                                         9
statement was illegally obtained.” ’ ” [Citations.]’ ” (People v. Jackson (2016)
1 Cal.5th 269, 339.) Similarly, “[v]oluntariness is a legal question subject to
independent review; a trial court’s related factual findings are upheld if
supported by substantial evidence.” (People v. Winbush (2017) 2 Cal.5th 402,
452 (Winbush); see also People v. McWhorter (2009) 47 Cal.4th 318, 346
(McWhorter) [“ ‘ “When, as here, the interview was tape-recorded, the facts
surrounding the giving of the statement are undisputed, and the appellate
court may independently review the trial court’s determination of
voluntariness” ’ ”].)
             b. Factual and procedural background
                    i. Events prior to the Perkins operation
      Nine days after the murder, Martinez went to the Vista courthouse in
connection with a different matter. While he was at the courthouse, police
arrested him.
      Two detectives interviewed Martinez. After a detective advised
Martinez of his Miranda rights, Martinez initially agreed to speak with the
detectives and denied having committed the murder. However, after a
detective showed Martinez photographs of Martinez, J.M. and another
individual near the scene of the shooting and accused Martinez of committing
the shooting, Martinez requested an attorney. Immediately thereafter, a
detective said, “So look at this- so this right here is you and [J.M.] running
down the street.” Martinez responded, “Oh, well I’m gonna [sic] need my
attorney.” Shortly thereafter, the detectives terminated the interview.
      Later that same day, police conducted the Perkins operation.




                                       10
                  ii. The Perkins operation13
      Police placed Martinez in a jail cell in which the cooperating individual
and the undercover detective were sitting.14 When Martinez entered the cell,
the cooperating individual asked Martinez, “Where are you from homie?”
Martinez responded, “Blanco, Vista Homeboys.” Shortly thereafter, Martinez
said “they got me for a hot one dawg.”15 The cooperating individual told
Martinez that he was in a “gangster room” where all of the inmates had been
charged with murder.
      Shortly thereafter, Martinez revealed that he was new to the adult
criminal system. The cooperating individual told Martinez about prison life
in detail, including that he should “always respect the next man,” because
“[y]ou don’t know who’s the next killer.” The cooperating individual also said
that Martinez would be expected to “put in a little bit of work,” while he was
incarcerated and that his fellow gang members might ask him to “handle


13    We quote from the transcript of the video recording of the Perkins
operation included in the record. Several of the statements on the video
recording are in Spanish, and the transcript contained in the record contains
both the Spanish statements and their English translation. We quote from
the transcript’s English translation. At trial, the trial court instructed the
jury that, with respect to words spoken in Spanish, the English translation
constituted evidence in the case, whereas words spoken in English, “what you
hear and see,” constituted the evidence.

14    At trial, the parties stipulated that the cooperating individual had
prison and gang tattoos on his hands, arms, and neck, including the tattoo
“SUR” on one of his hands. The undercover detective who participated in the
Perkins operation, San Diego Sheriff’s Department Detective Manuel
Heredia, testified at trial. Detective Heredia explained that “SUR” stands for
the Surenos prison gang, also known as the Mexican Mafia.

15    According to Detective Heredia, a “hot one” usually refers to a serious
crime, like murder.
                                      11
business,” which, the cooperating individual added, was something that
Martinez had “already signed up for,” since he was a gang member.
      The cooperating individual also told Martinez that he should be
prepared for questioning about his case, telling him, “I strongly suggest that
you . . . start figuring out your little stories . . . before they come and
investigate.” After the cooperating individual began telling Martinez about
how detectives had purportedly shown another inmate a picture of the person
the inmate had murdered, Martinez started to talk about the photographs
that the detectives had shown him related to the Ruiz murder.
      Martinez described the Ruiz murder in detail, including telling the
cooperating individual and the undercover detective that Martinez was with
another “homie” at the time of the shooting, the “homie” knew that Martinez
had a gun, Martinez committed the shooting in retaliation for a prior fight
between Martinez and Ruiz, Martinez shot Ruiz twice, Martinez committed
the shooting with a “9,” the police had a photograph of “the back of us when
we took off,” the police showed Martinez a photograph of the gun that he had
used to commit the shooting; and Martinez had thrown the gun into a
trashcan as he fled the scene of the shooting.
      After the cooperating individual told Martinez that it appeared to be an
“open and shut case,” Martinez and the cooperating individual began to
discuss the number of years that Martinez could expect to spend in prison.
After the cooperating individual said that it “doesn’t look like a fifteen,”
Martinez responded, “It’s looking like a twenty, hah? More? Thirty?”
      The cooperating individual responded by noting that someone had died
and shortly thereafter added, “But gang related, my boy.” Martinez
responded, “Yeah, I know. . . .”




                                         12
      After Martinez stated, “I’ll do fifteen,” the cooperating individual said,
“We’re gang members, dawg. We did a murder, dawg. You know? For the
barrio (hood)- it is what it is, homie. It’s the life we chose dawg.” Martinez
responded, “You know.”
      After the cooperating individual left the cell, Martinez described his
prior fight with Ruiz to the undercover detective. Martinez explained that he
had been walking with his brother “and a few younger homies,” when they
were chased by Ruiz and some other guys. During an ensuing fight, one of
the people Ruiz was with hit Martinez in the back of the head with a
crowbar. Ruiz also “sliced” Martinez during the fight.
      Martinez explained that the initial disagreement with Ruiz had begun
one day when Martinez was in “my park area,” and Ruiz had been “staring”
at him. A dispute ensued. In describing the incident, Martinez told the
undercover officer, “But I was like- what the fuck? Fuck that shit. You know
this is my hood . . . .” Martinez explained that Ruiz’s group had “tried to go
against the whole hood, dawg.” The undercover officer asked, “And what
about your hood? Are they strong fighters too?” Martinez responded, “Yeah,”
and added “[t]here are about forty of them there right now . . . .”
                  iii. Martinez’s motion to exclude his statements
      Prior to the trial, Martinez filed a motion to exclude the statements
that he made during the Perkins operation. In a supporting brief, Martinez
argued that his statements should be suppressed because they were obtained
in violation of Miranda and that the admission of his statements would
violate Martinez’s fifth amendment right not to incriminate himself.
Martinez also argued that his constitutional right to due process required
suppression of the statements because the statements were the product of
coercive police activity and were not made voluntarily.


                                       13
      The People filed an opposition to Martinez’s motion. In their
opposition, the People argued that admission of Martinez’s statements to
persons whom Martinez believed to be “fellow gang members,” did not violate
either Miranda or Martinez’s fifth amendment right against self-
incrimination. Citing several California cases, the People argued that
Miranda was not violated because “the elements of a police custodial
interrogation” were not present in the Perkins operation. The People further
argued that there were no “circumstances surrounding the undercover
operation [that] render[ed] the situation coercive.” The People contend, “it is
clear [Martinez’s] will was not overborne and he was not coerced.”
                    iv. The trial court’s ruling admitting the statements
      After a hearing, the trial court denied Martinez’s motion. The trial
court reasoned in part:
         “What the courts are telling us is that Miranda does not
         apply to a conversation held between inmates who are in
         custody together, even if the inmates, unbeknownst to the
         defendant, are an undercover officer and a confidential
         informant.

         “I do believe the people cited several cases saying that if
         even there was a prior invocation, it doesn’t affect the
         analysis. . . .

         “[¶ . . . ¶]

         “Since Miranda does not cover the Perkins operation, the
         fact that he previously invoked I don’t think is relevant to
         the question. So[,] then the defense goes next to coercion,
         which would be independent of Miranda and would always
         be an analysis required for any statement that is taken. I
         did listen to the audiotape, watched the video, read the
         transcript that was presented earlier in the motion to have
         the confidential individual’s identity be revealed, which the
         court previously denied.”

                                        14
      After summarizing portions of the recorded statements, the court
stated:
          “Listening to the conversation, again, I just didn’t pick up
          anything that was remotely a threat. The defendant’s tone,
          his interaction seemed to be very voluntary, very engaged
          in the conversation. They were joking in the conversations,
          as well. So[,] I don’t believe there were any threats.

          “It would be a coercive situation and not a voluntary
          statement if there was an expressed or implied threat. In
          this case, I don’t find that there were any expressed or
          implied threats to the defendant.”

      After providing additional analysis of the statements at issue and
reviewing relevant case law, the trial court denied Martinez’s motion to
suppress, stating:
          “So for those reasons, I don’t think the statements that
          were obtained while the defendant was in custody with the
          undercover officer and the cooperating individual[ ] are to
          be suppressed for either the fifth amendment,
          voluntariness, or under Miranda.”

                     v. The use of Martinez’s statements at trial
      The People played a video of the Perkins operation at trial. In addition,
Detective Heredia testified concerning the Perkins operation and the
statements that were made by the participants during the operation,
including the meaning of various slang terms.
      During his closing argument, the prosecutor repeatedly referred to
Martinez’s admissions made during the Perkins operation in urging the jury
to find Martinez guilty. The prosecutor also played portions of the video of
the Perkins operation during her closing argument.




                                         15
             c. The trial court’s admission of Martinez’s statements did not
                violate his fifth amendment right against compulsory self-
                incrimination

      Martinez claims that the trial court violated his fifth amendment right
against compulsory self-incrimination in denying his motion to exclude the
statements that he made during the Perkins operation. In making this
argument, Martinez stresses that he had invoked his right to counsel prior to
making the statements in the Perkins operation.16
                   i. Governing law
      The Fifth Amendment of the United States Constitution provides a
criminal defendant with a privilege against compulsory self-incrimination.
(U.S. Const., 5th Amend. [“nor shall [any person] be compelled in any
criminal case to be a witness against himself”].)
      “Miranda . . . and its progeny protect the privilege against self-
incrimination by precluding suspects from being subjected to custodial
interrogation unless and until they have knowingly and voluntarily waived
their rights to remain silent, to have an attorney present, and, if indigent, to
have counsel appointed. [Citations].” (People v. Gamache (2010) 48 Cal.4th
347, 384.)
      In Perkins, the United States Supreme Court considered whether an
undercover agent posing as an inmate was required to provide Miranda
warnings to a suspect before soliciting statements from the suspect that could
be admitted at the suspect’s trial. (Perkins, supra, 496 U.S. at p. 294.) The
Perkins court concluded that the suspect’s statements to the undercover
agent were admissible notwithstanding that the undercover agent had not
provided the suspect with Miranda warnings prior to obtaining his

16   Martinez does not contend that his Sixth Amendment right to counsel
was violated.
                                       16
statements. (Ibid.) The Perkins court summarized the circumstances under
which the suspect made the statements at issue and its holding as follows:
         “An undercover government agent was placed in the cell of
         respondent Perkins, who was incarcerated on charges
         unrelated to the subject of the agent’s investigation.
         [Perkins] made statements that implicated him in the
         crime that the agent sought to solve. [Perkins] claims that
         the statements should be inadmissible because he had not
         been given Miranda warnings by the agent. We hold that
         the statements are admissible. Miranda warnings are not
         required when the suspect is unaware that he is speaking
         to a law enforcement officer and gives a voluntary
         statement.” (Ibid.)

      The Perkins court emphasized that its holding was rooted in the notion
that the coercive pressures that Miranda is designed to protect against are
absent when a suspect is speaking to a person whom he does not know to be a
government agent:
         “Conversations between suspects and undercover agents do
         not implicate the concerns underlying Miranda. The
         essential ingredients of a ‘police-dominated atmosphere’
         and compulsion are not present when an incarcerated
         person speaks freely to someone whom he believes to be a
         fellow inmate. Coercion is determined from the perspective
         of the suspect. [Citations.] When a suspect considers
         himself in the company of cellmates and not officers, the
         coercive atmosphere is lacking. Miranda, 384 U.S., at 449
         (‘The “principal psychological factor contributing to a
         successful interrogation is privacy—being alone with the
         person under interrogation” ’); id., at 445. There is no
         empirical basis for the assumption that a suspect speaking
         to those whom he assumes are not officers will feel
         compelled to speak by the fear of reprisal for remaining
         silent or in the hope of more lenient treatment should [h]e
         confess.

         “It is the premise of Miranda that the danger of coercion
         results from the interaction of custody and official

                                      17
         interrogation. We reject the argument that Miranda
         warnings are required whenever a suspect is in custody in
         a technical sense and converses with someone who happens
         to be a government agent. Questioning by captors, who
         appear to control the suspect’s fate, may create mutually
         reinforcing pressures that the Court has assumed will
         weaken the suspect’s will, but where a suspect does not
         know that he is conversing with a government agent, these
         pressures do not exist. The state court here mistakenly
         assumed that because the suspect was in custody, no
         undercover questioning could take place. When the suspect
         has no reason to think that the listeners have official power
         over him, it should not be assumed that his words are
         motivated by the reaction he expects from his listeners.
         ‘When the agent carries neither badge nor gun and wears
         not “police blue,” but the same prison gray’ as the suspect,
         there is no ‘interplay between police interrogation and
         police custody.’ [Citation.]” (Perkins, supra, 496 U.S. at
         pp. 296–297.)

      The Perkins court also emphasized that “Miranda forbids coercion, not
mere strategic deception by taking advantage of a suspect’s misplaced trust
in one he supposes to be a fellow prisoner.” (Perkins, supra, 496 U.S. at
p. 297; see ibid. [“Ploys to mislead a suspect or lull him into a false sense of
security that do not rise to the level of compulsion or coercion to speak are not
within Miranda’s concerns”].)
      The California Supreme Court has repeatedly applied Perkins in
upholding the admissibility of statements made by a defendant to a person
whom the defendant does not suspect to be a government agent. (See, e.g.,
People v. Fayed (2020) 9 Cal.5th 147, 165 (Fayed); People v. Gonzales and
Soliz (2011) 52 Cal.4th 254, 284 [stating that although defendant “misplaced
his trust in confiding in [an inmate acting as government agent],
[defendant’s] tape-recorded statements were voluntary and free of
compulsion” and noting that “the United States Supreme Court has rejected

                                        18
‘ “the argument that Miranda warnings are required whenever a suspect is in
custody in a technical sense and converses with someone who happens to be a
government agent” ’ ”]; People v. Tate (2010) 49 Cal.4th 635, 686 (Tate) [“Both
‘custody’ and ‘police questioning’ are necessary to invoke Miranda, and both
concepts are viewed from the suspect’s perspective”].)17
      In addition, in People v. Mayfield (1997) 14 Cal.4th 668 (Mayfield), the
California Supreme Court considered whether a defendant’s surreptitiously
recorded statements made to his father were obtained in violation of Miranda
when those statements were made after the defendant had been “advised . . .
of his rights per Miranda,” and the defendant had “declined to waive his
rights and [had] requested an attorney.” (Id. at p. 757.) The Mayfield court
concluded that the statements were not obtained in violation of Miranda for
two reasons:
         “First, as the United States Supreme Court has explained,
         ‘[c]onversations between suspects and undercover agents do
         not implicate the concerns underlying Miranda.’ ([Perkins,
         supra, 496 U.S. at p. 296]; see also People v. Webb (1993)
         6 Cal.4th 494, 525–526.) Second, [defendant’s father] was
         not a police agent sent to elicit incriminating information
         from defendant.” (Id. at p. 758.)

      In Tate, supra, 49 Cal.4th 635, the California Supreme Court noted
that in Mayfield, it rejected a defendant’s claim that statements made to his
father were obtained in violation of Miranda in a case in which the defendant




17    In a case predating Perkins, but employing similar reasoning, the
California Supreme Court stated, “Miranda, supra, 384 U.S. 436, has never
been applied to conversations between an inmate and an undercover agent.”
(People v. Williams (1988) 44 Cal.3d 1127, 1141–1142.)

                                      19
had invoked “his right to silence.”18 (Tate, supra, at p. 685.) The Tate court
noted:
         “We held in Mayfield that the police did not violate
         Miranda when, after the defendant in custody had invoked
         his right to silence, and thus could not be further
         interrogated, they allowed his father to discuss the case
         privately with him, then extracted a report of what was
         said. We so concluded because ‘ “defendant’s conversations
         with his own visitors are not the constitutional equivalent
         of [forbidden] police interrogation.” [Citations.]’ (Mayfield,
         supra, 14 Cal.4th 668, 758; see also Arizona v. Mauro
         (1987) 481 U.S. 520, 528 [police did not engage in forbidden
         interrogation, for purposes of Miranda, by mere placement
         of officer in room to observe and tape-record conversation
         between suspect in custody, who had invoked right to
         silence, and suspect’s wife].)[19] This conclusion is entirely
         consistent with Perkins, supra, 496 U.S. 292; one who
         voluntarily speaks alone to a friend, even during a break in
         a custodial interrogation, has no reason to assume, during
         the private conversation, that he or she is subject to the
         coercive influences of police questioning.” (Id. at pp. 685–
         686.)

      In addition, California Court of Appeal cases “have uniformly come to
the conclusion that Perkins controls when a suspect invokes his Miranda
right to counsel but later speaks with someone he does not know is an agent
of the police.” (People v. Orozco (2019) 32 Cal.App.5th 802, 815 (Orozco);




18   In Mayfield, the defendant had invoked both his right to remain silent
and his right to an attorney. (Mayfield, supra, 14 Cal.4th at p. 757.)

19     In a footnote here, the Tate court stated, “The above quoted statement
in Mayfield stands on its own merits, though we added, as makeweight, the
observation that, in that case, the meeting between father and suspect was
entirely on their initiative, not that of the police. (Mayfield, supra, 14 Cal.4th
at p. 758.)” (Tate, supra, 49 Cal.4th at p. 686, fn. 27.)
                                       20
citing People v. Guilmette (1991) 1 Cal.App.4th 1534, 1540–1541 (Guilmette);
People v. Plyler (1993) 18 Cal.App.4th 535, 544–545.)
      In a comprehensive opinion, the Orozco court rejected the defendant’s
argument that admission of such statements violates Edwards v. Arizona
(1981) 451 U.S. 477 (Edwards), which holds that a suspect’s invocation of his
Miranda right to counsel precludes “further police-initiated custodial
interrogation” unless and until counsel is present or the suspect “initiates
further communication” with the police. (Edwards, supra, at pp. 484–485.)
The Orozco court reasoned that “there is no ‘interrogation’ when a suspect
speaks with someone he does not know is an agent of the police,” and
“[b]ecause there is no ‘interrogation’ in these circumstances, there is also no
basis to apply Edwards’s restrictions on further ‘interrogation.’’ (Orozco,
supra, 32 Cal.App.5th at p. 814.)
      The Orozco court also explained that admitting statements made by a
suspect to a person the suspect does not know is an agent of the police is
consistent with the rationale underlying Miranda, even when those
statements are made after the suspect has invoked his Miranda rights:
         “Miranda’s rule requiring a warning, a waiver and the
         cessation of questioning if a suspect invokes his Miranda
         rights is designed to dispel the ‘compelling’ ‘psychological’
         ‘pressures’ that are part and parcel of ‘in-custody
         interrogation.’ (Miranda, supra, 384 U.S. at pp. [448–449,
         461, 467].) Edwards’s rule is based on those same
         pressures . . . . This makes sense: Edwards implements
         Miranda, so should be limited to the evil Miranda was
         created to combat.

         “Because ‘[t]he essential ingredients of a ‘police-dominated
         atmosphere’ and compulsion are not present when an
         incarcerated person speaks freely to someone’ that he
         thinks is a lover, a family member, a friend or even a fellow
         criminal [citations], Miranda’s (and, by extension,

                                       21
         Edwards’s) purpose in combating that atmosphere and
         compulsion is simply not implicated in such situations. To
         apply Edwards here is to require police to provide counsel
         while a suspect is speaking with a lover, family member or
         friend in what he (mistakenly) thought was a private
         conversation. This would undoubtedly discourage suspects
         from speaking to anyone and thus effectively convert
         Edwards into a rule automatically excluding all
         postinvocation statements, a result that Edwards itself
         acknowledged swept far beyond Miranda’s reach.” (Orozco,
         supra, 32 Cal.App.5th at pp. 814–815.)

                  ii. Application
      Martinez argues that his “Miranda rights were violated” when agents
of the police, i.e., the undercover detective and the cooperating individual,
deliberately elicited incriminating remarks from him after he had invoked his
right to counsel under Miranda. We disagree. As the Orozco court
persuasively explained, in the absence of a suspect’s knowledge that he is
speaking with an agent of police, a suspect is not subjected to an
interrogation within the meaning of Miranda and Edwards. (See Orozco,
supra, 32 Cal.App.5th at p. 814 [citing case law in support of the proposition
that “there is no ‘interrogation’ when a suspect speaks with someone he does
not know is an agent of the police”].) Thus, Edwards’s bar on further
interrogation after a suspect invokes his right to counsel is not triggered by
attempts by a person who is not known by the suspect to be an agent of the
police to elicit incriminating statements from the suspect. (See ibid.)
      We are not persuaded by Martinez’s reliance on a footnote in Justice
Brennan’s concurring opinion in Perkins in which Justice Brennan stated,
“Nothing in the Court’s opinion suggests that, had [the defendant] previously
invoked his Fifth Amendment right to counsel or right to silence, his
statements would be admissible. If [defendant] had invoked either right, the


                                       22
inquiry would focus on whether he subsequently waived the particular right.”
(Perkins, supra, 496 U.S. at pp. 300–301, fn.* (conc. opn., Brennan, J.).) As
the Orozco court explained in rejecting Justice Brennan’s reasoning, “Justice
Brennan . . . makes no attempt to reconcile Edwards’s limitation to
postinvocation ‘interrogations’ with his concession elsewhere in his
concurrence that the ‘questioning’ of Perkins in that case ‘does not amount to
“interrogation.” ’ (Perkins, at p. 300.)” (Orozco, supra, 32 Cal.App.5th at
p. 815.)20 Therefore, we do not agree with Justice Brennan’s reasoning that,
after invocation, absent a waiver, a defendant’s statements made during a
Perkins operation are inadmissible. As the Guilmette court explained in
rejecting a defendant’s argument that “his prior invocation of rights . . .
somehow convert[ed] an unprotected conversation into a protected one under
Miranda” (Guilmette, supra, 1 Cal.App.4th at pp. 1540–1541):
         “The ‘interrogation’ prohibited by Edwards means
         ‘custodial interrogation.’ ‘Absent “custodial interrogation,”
         Miranda simply does not come into play. [Citations.] . . . .
         Hence, if “custodial interrogation” is lacking, Miranda
         rights are not implicated and there is consequently “no
         occasion to determine whether there ha[s] been a valid
         waiver.” (Edwards, supra, at p. 486.])’ People v. Mickey
         (1991) 54 Cal.3d 612, 648. Edwards, therefore, does not
         prohibit all questioning by police but rather questioning
         that constitutes under Miranda ‘custodial interrogation.’ ”
         (Id. at p. 1541.)

      Further, while Martinez states that “neither the United States
Supreme Court nor the California Supreme Court has addressed the

20     The Orozco court also noted that “Perkins had a seven-justice
majority . . . so [Justice] Brennan’s concurrence was not the critical fifth
vote,” and as a consequence it is clear that his concurrence does not
constitute binding precedent. (See, e.g., Maryland v. Wilson (1997) 519 U.S.
408, 412–413.)

                                       23
application of Miranda in a case where – as here – the defendant has invoked
his or her Miranda rights prior to the Perkins interview,”21 we see nothing in
either Perkins or in the California Supreme Court case law described above
that would provide support for Martinez’s argument. On the contrary, as the
Orozco court explained, the rationale of Miranda as well as its application in
both Edwards and Perkins supports the conclusion that a suspect’s invocation
of his Miranda rights does not preclude the admission of statements that a
suspect later makes to a person he does not know is an agent of the police.
(See Orozco, supra, 32 Cal.App.5th at p. 814–815.) That is because
Miranda’s purpose of guarding against the coercive pressures of in custody
interrogations would not be served by suppressing statements made in the
absence of such pressures, and such pressures are not present when a suspect
speaks to a person he does know is an agent of the police. As the Mayfield
court observed in quoting Perkins, “ ‘[c]onversations between suspects and
undercover agents do not implicate the concerns underlying Miranda,’ ”
(Mayfield, supra, 14 Cal.4th at p. 758, quoting Perkins, supra, 496 U.S. at
p. 296) and that is true irrespective of whether the suspect has previously
invoked his Miranda rights.




21    In support of his point, Martinez cites to Justice Liu’s statement
dissenting from the denial of review in People v. Valencia (Dec. 11, 2019,
S258038) (statement by Liu, J. dissenting from denial of review). In his
statement, Justice Liu acknowledges that “our courts of appeal have
extended Perkins to hold that surreptitious questioning of a suspect is
permissible even after the suspect has invoked Miranda rights and remains
in custody.” (Valencia, supra, S258038 (statement by Liu, J. dissenting from
denial of review), second italics added.) Justice Liu indicated in his
statement that he would grant review in order to consider the validity of this
case law. (Ibid.)

                                      24
      Accordingly, we conclude that the trial court’s admission of Martinez’s
statements made during the Perkins operation did not violate his fifth
amendment right against compulsory self-incrimination.
            d. The trial court’s admission of Martinez’s statements did not
               violate his fourteenth amendment right to due process

      Martinez also contends that admission of the statements violated his
fourteenth amendment right to due process because they were “involuntarily
made.”
                   i. Governing law
      “State and federal constitutional principles prohibit a conviction based
on an involuntary confession. [Citations.] ‘The prosecution has the burden of
establishing by a preponderance of the evidence that a defendant’s confession
was voluntarily made. [Citations.] In determining whether a confession was
voluntary, “ ‘[t]he question is whether defendant’s choice to confess was not
“essentially free” because his [or her] will was overborne.’ ” [Citation.]’
[Citation.] . . . [¶] A confession’s voluntariness depends upon the totality of
the circumstances in which it was made.” (Winbush, supra, 2 Cal.5th at
p. 452.)
      “A confession may be found involuntary if extracted by threats or
violence, obtained by direct or implied promises, or secured by the exertion of
improper influence. [Citation.]” (McWhorter, supra, 47 Cal.4th at p. 347.)
      While it is possible that a person surreptitiously working as an agent of
the government might engage in coercive threats that vitiate the
voluntariness of a confession (see Arizona v. Fulminante (1991) 499 U.S. 279,
287 [coercion due to “credible threat of physical violence” if defendant did not
confess]), a person secretly acting as a government agent does not engage in
coercive or improper tactics merely by “coax[ing] and prodd[ing],” a defendant


                                        25
to speak. (Fayed, supra, 9 Cal.5th at p. 166.) It is only when the agent uses
improper tactics that overcome a defendant’s will that it may be said that a
defendant’s confession is involuntary. (Id at pp. 165–166 [stating that
although informant was “much more than a passive listener,” confession was
voluntary since “defendant was neither compelled into revealing his role in
[victim’s] murder, nor was he coerced into hiring a hitman to kill [second
victim]”].)
                   ii. Application
      Martinez does not point to any threats or promises of leniency made by
the cooperating individual or the undercover detective that could have
overcome Martinez’s will and led to his confession, and our review of the
video and transcript of the Perkins operation reveals none. Instead Martinez
suggests that the “hierarchy of those present in the locked jail cell,” resulted
in pressures that overcame his will. He argues:
          “As a young gang member and, by his own admission, new
          to the prison system [citation], appellant could not remain
          silent when questioned about details of the shooting
          because there are consequences to disrespecting an older
          gang member. [Citation] He was a younger inexperienced
          Hispanic gang member and he would have clearly felt
          psychological and physical pressure to ‘fall in line’ and
          respond to any questions from this physically impos[ ]ing,
          older, and heavily-tattooed shotcaller.”

      Without disregarding the possible implicit pressure to respond
respectfully to an “older gang member,” we conclude that Martinez points to
nothing amounting to an implied threat that would have led to his confession.
Further, having independently viewed the video and audio recording of the
Perkins operation, we agree with the trial court’s observations as to the tenor
of the participants’ conversation:


                                       26
         “Listening to the conversation, again, I just didn’t pick up
         anything that was remotely a threat. The defendant’s tone,
         his interaction seemed to be very voluntary, very engaged
         in the conversation. They were joking in the conversations,
         as well.”

      Martinez’s argument that suppression of his statements is supported
by the fact “[t]here was nothing spontaneous about appellant’s eventual
confession,” is not persuasive. There was nothing improper about the
cooperating individual or the undercover detective encouraging Martinez to
speak about the murder. (See Fayed, supra, 9 Cal.5th at p.166.) Further, a
review of the entirety of the jailhouse conversation supports the conclusion
that Martinez spoke with the cooperating individual and the undercover
detective about the murder in order to solicit advice about his own legal
difficulties from purportedly experienced criminals. (See ibid. [“If the
‘ “decision [to speak] is a product of the suspect’s own balancing of competing
considerations, the confession is voluntary” ’ ”].)
      Further, while it can certainly be said that the cooperating individual
established a rapport with Martinez by, as the trial court colorfully described,
“[providing] a dissertation . . .to the defendant about jailhouse politics,” and
the cooperating individual effectively used this rapport to, as the People
acknowledge “deceive[ ],” Martinez into talking about the murder, “ ‘[t]he use
of deceptive statements during an investigation does not invalidate a
confession as involuntary unless the deception is the type likely to procure an
untrue statement.’ ” (Fayed, supra, 9 Cal.5th at p. 165.) Critically, Martinez
points to nothing in the record that demonstrates that any of the statements
made by the cooperating individual or the undercover officer were of the type
likely to produce an untrue statement.




                                        27
      Accordingly, we conclude that the trial court’s admission of Martinez’s
statements did not violate his fourteenth amendment right to due process.
      2. We accept the People’s concession that there is insufficient evidence
         to support the gang enhancement finding and the gang / firearm
         enhancement finding in light of a change in the law, and that the
         matter must be remanded to allow the People the option to retry
         these enhancement allegations

      In a supplemental letter brief, Martinez claims that the true findings
on the gang enhancement (§ 186.22, subd. (b)(1)) and the related firearm /
gang enhancement (§ 12022.53, subds. (d) and (e)(l)) must be reversed due to
the enactment of substantive amendments to the gang statutes in A.B. 333.
      Section 186.22, subdivision (b)(1) generally provides for a sentencing
enhancement for any “person who is convicted of a felony committed for the
benefit of, at the direction of, or in association with a criminal street gang,
with the specific intent to promote, further, or assist in criminal conduct by
gang members.” In addition, proof of a firearm / gang enhancement
allegation under section 12022.53, subdivisions (d) and (e)(l) requires
demonstration that the defendant violated section 186.22, subdivision (b).

(See § 12022.53, subd. (e)(1)(A).)22
      Martinez claims that the new law made three significant changes to
section 186.22: “ ‘it amended the definitions of “criminal street gang” and “a

22    Specifically, section 12022.53, subdivision (e)(1) provides:
         “(e)(1) The enhancements provided in this section shall
         apply to any person who is a principal in the commission of
         an offense if both of the following are pled and proved:
            (A) The person violated subdivision (b) of Section
            186.22.
            (B) Any principal in the offense committed any act
            specified in subdivision (b), (c), or (d).” (Italics
            added.)
                                        28
pattern of criminal gang activity,” and clarified the evidence needed to
establish an offense benefits, promotes, furthers or assists a criminal street
gang.’ ” (Quoting People v. E.H. (2022) 75 Cal.App.5th 467, 477; citing People
v. Lopez (2021) 73 Cal.App.5th 327, 344.) He further argues that the new law
applies retroactively under In re Estrada (1965) 63 Cal.2d 740, 746 and its
progeny.
      Martinez also contends that the evidence presented at trial to establish
the gang enhancement true finding (§ 186.22, subd. (b)(1)) and the related
firearm / gang enhancement true finding (§ 12022.53, subds. (d) and (e)(l)) is
insufficient under section 186.22 as amended by the new law and that the
“two enhancements must . . . be reversed.” Specifically, Martinez argues that
the “jury . . . was not instructed to make any . . findings” regarding how the
charged offenses or the predicate gang offenses “commonly benefit,” the gang,
as is required under the new law. Martinez also argues that the jury did not
make “any findings under [A.B. 333’s] newly revised definition,” of “pattern
or criminal gang activity.” In light of these insufficiencies, Martinez
maintains that the proper remedy is to remand and afford the prosecution
the opportunity to retry the affected enhancement allegations.
      In their supplemental brief, the People forthrightly concede that
reversal of the gang enhancement true finding and the related firearm / gang
enhancement true finding, and a remand for a possible retrial of the
allegations underlying these findings, is required due to A.B. 333. The
People state:
           “[The People] respectfully request[ ] that the gang
           enhancement and principal use of a firearm enhancement
           [i.e., the firearm / gang enhancement] be reversed and
           remanded with directions to allow the prosecution an
           opportunity to retry those enhancements under AB 333’s
           requirements.”

                                       29
      We accept the People’s concession. Accordingly, we reverse the jury’s
true findings on the gang enhancement allegation (§ 186.22, subd. (b)(1)) and
the firearm / gang enhancement allegation (§ 12022.53, subds. (d) and (e)(l))
in light of A.B. 333 and remand the matter to permit the People to retry these

allegations if they so choose.23
      3. The record does not demonstrate that any of J.M.’s school records
         were withheld from defense counsel

      Martinez requests that this court review J.M.’s sealed school records to
determine whether the defense was provided with all of the documents to
which he was entitled. As we explain, the record on appeal does not
demonstrate that any of J.M.’s school records were withheld from defense
counsel.
            a. Factual and procedural background
                  i. Martinez’s motion to compel the release of J.M.’s
                     school records

      Prior to trial, Martinez filed a motion to compel the release of J.M.’s
school records, arguing that the records “potentially contain exculpatory
evidence.” Together with his motion, defense counsel filed a declaration in
support of the release of the records. In his declaration, defense counsel

23    As noted in part I, ante, in addition to rendering a true finding on the
firearm / gang enhancement allegation, the jury also found true that
Martinez “intentionally and personally discharged a firearm and proximately
caused great bodily injury and death to a person, within the meaning of
section 12022.53, subdivision (d),” and the trial court sentenced Martinez to a
term of 25 years to life for the personal use firearm enhancement (§ 12022.53,
subd. (d)) to be served consecutively to the sentence for the murder. As the
People correctly note in their supplemental brief, “the firearm discharge
enhancement under section 12022.53, subdivision (d) remains intact.”
Martinez makes no argument to the contrary.

                                       30
stated “it is clear that [J.M.] enjoys fighting and he has employed weapons in
the past when engaged in fights, as well as his DNA is found on the firearm
employed in the instant case . . . .”
                   ii. The initial hearing on Martinez’s motion
      On July 3, 2019, the trial court held a hearing at which counsel and the
court discussed J.M.’s motion. The prosecutor stated:
         “My objection to the records is simply that I don’t think
         that they should be released in their entirety given the fact
         that this is a juvenile, 14 years old. I do think it’s
         appropriate for the Court to review them in camera for
         specific and very narrow purposes.”

      The trial court then confirmed with the prosecutor that it was the
court’s understanding that there had been previous requests for J.M.’s
records from the “juvenile system” and that records produced in response to
these requests had been released to the defense. The court noted that there
was “some indication of prior violence and fighting with those records that
were disclosed to [defense counsel], which indicate some of that may have
occurred in school.”
      Shortly thereafter, the court asked defense counsel, “What is it that
you’re requesting the Court review the records for?”
      Defense counsel responded: “Crimes of violence; crimes of threats; use
of weapons -- any weapons: Firearms, knives, shanks, pencils; issues of
credibility; gang documentation; statements of gang involvement.”
      The trial court indicated that it would conduct “an in camera review of
the records for threats, violence, weapons, credibility, and gang involvement.”
                   iii. The July 8, 2019 hearing on Martinez’s motion
      The trial court held a second hearing on Martinez’s motion on July 8,
2019. At the hearing, the following colloquy occurred:


                                        31
   “The court: All right. Thank you. And we are here today
   because the Court has had an opportunity to review the
   previously mentioned [subpoenaed] records for the areas
   sought. I have done so. I have a copy of those to be turned
   over to [defense counsel]. Included in that, the return of the
   [subpoenas], there was an explanation of some records that
   weren’t provided and why.

   “[Defense counsel]: Okay.

   “The court: I just made a photocopy of that. I’m going to
   give that to you as well so you have that.

   “[Defense counsel]: Thank you.

   “The court: You did provide a protective order. I have read
   and reviewed the protective order. I have signed that.
   I have also sealed a copy of the records that are being turned
   over to [defense counsel] so it’s preserved for the record for
   any reviewing court.”

A minute order from this hearing states:

   “The Court addresses counsel regarding the subpoenaed
   records to be turned over to [defense counsel. The Court
   notes that [defense counsel] has provided a protective order
   which the court signs. At the direction of the Court, the
   clerk hands the records to [defense counsel].”

            iv. Martinez’s claim on appeal
In his opening brief, Martinez states the following:

   “Following the [trial] court’s review of the subpoenaed
   school records, the court ruled that it was releasing a copy
   of the discoverable records to the defense along with an
   explanation why other certain records were not included. A
   sealed copy of those records and the court’s explanation was
   ordered retained in the court file.(1RT 123) Neither the
   reporter’s transcript nor the resulting minute order
   reflect[s] the basis for the court’s ruling.”

                                32
      Martinez requested the following:

         “[Martinez] requests this court conduct an independent
         review of J.M.’s school records and, if it determines there
         were records that should have been released, it should
         conditionally reverse the judgment and remand with
         directions to give appellant the opportunity to demonstrate
         prejudice.”

                  v. This court’s order directing Martinez to file an
                     application requesting that the trial court transmit the
                     sealed records that he wanted this court to review

      While Martinez’s appeal was pending, this court issued an order that
states in relevant part:
         “In [Martinez’s] opening brief, [Martinez] makes reference
         to a number of sealed documents and asks this court to
         review the sealed documents . . . . [Citation.] None of the
         sealed documents have been transmitted to this court. . . .
         [Martinez’s] counsel is directed to file an application in the
         trial court requesting that the trial court transmit
         whatever sealed records [Martinez] wishes this court to
         review.”

                  vi. Martinez’s request for transmittal of sealed records
      In response to our order, Martinez filed an application in the trial court
requesting that court transmit the following sealed records:
         “July 8, 2019: Middle school records from Vista Unified
         School District of the minor, [J.M.] examined in camera by
         the Honorable Robert J. Kearney (Dept. 20) and ordered
         sealed.” (Italics omitted.)




                                       33
                      vii. This court’s order augmenting the record with the
                           sealed records and the trial court’s transmittal of the
                           records

      This court later entered an order augmenting the record with the
requested sealed records, and the trial court transmitted the records under
seal to this court.
             b. Application
      While Martinez suggests in his brief that the trial court withheld the
disclosure of some of J.M.’s school records and ordered those records sealed,
during the July 8, 2019 hearing, the trial court stated that it was
maintaining a sealed copy of the records that the court was providing to the
defense. As noted in part III.A.3.a.iii, ante, the court stated, “I have also
sealed a copy of the records that are being turned over to [defense counsel] so
it’s preserved for the record for any reviewing court.” (Italics added.) In
addition, the minute order from the July 8 hearing states, “the clerk hands
the records to [defense counsel];” the order does not state that any records
were withheld.
      It appears that the basis of Martinez’s claim that the trial court
withheld some of J.M.’s records may have stemmed from the trial court’s
statement, “Included in that, the return of the [subpoenas], there was an
explanation of some records that weren’t provided and why.” However, it
does not appear that the “explanation” referred to by the court was a
statement from the trial court. Rather, the trial court was likely referring to
a statement in the sealed records from the custodian of the school records
explaining why certain records were not available.
      However, there is nothing in the sealed records transmitted to this
court that indicates that the trial court withheld certain of J.M.’s school


                                          34
records. Nor is there any ruling from the trial court stating that it was
withholding disclosure of some of J.M.’s school records.
      Accordingly, we conclude that Martinez is not entitled to a conditional
reversal on the ground that certain of J.M.’s school records were improperly
withheld from the defense.24
      4. The trial court did not abuse its discretion in denying Martinez’s
         motion to disclose the identity of the cooperating individual who
         assisted with the Perkins operation

      Martinez asks this court to determine whether the trial court abused
its discretion in denying his motion to disclose the identity of the cooperating
individual who assisted with the Perkins operation. Martinez does not
present any specific claim in support of reversal. However, he requests that
this court review the sealed transcript of an in camera hearing and two
sealed declarations filed by the prosecutor for the purpose of determining
whether the trial court abused its discretion in denying Martinez’s motion to
disclose the identity of the cooperating individual.




24    In the unlikely event that the trial court did withhold some of J.M.’s
school records and did provide a ruling explaining its reasons for the
withholding of such records, Martinez has failed to provide an adequate
record to permit this court to review the propriety of such actions. As noted
in the text, ante, the record does not indicate that any records were withheld
from the defense and does not contain a ruling explaining the basis for any
such withholding. Thus, Martinez has not demonstrated any basis for
reversal. (See People v. Whalen (2013) 56 Cal.4th 1, 85 [“Because defendant
has not supplied a record adequate to review this claim, it fails”].)

                                       35
            a. Governing law and standard of review
                  i. A prosecutor’s general discovery obligations and section
                     1054.7’s good cause exception

      Section 1054.1 generally requires the prosecution to disclose to the
defendant “exculpatory evidence,” (id. at subd. (e)) that it possesses.
“[S]ection 1054.7 provides that the court may deny discovery for ‘good cause,’
including possible danger to a witness or compromise to other investigations.”
(People v. Sedillo (2015) 235 Cal.App.4th 1037, 1054.)
      “ ‘We generally review a trial court’s ruling on matters regarding
discovery under an abuse of discretion standard.’ [Citations.] The proper
exercise of a trial court’s discretion under section 1054.7 does not violate a
criminal defendant’s confrontation or due process rights.” (People v.
Thompson (2016) 1 Cal.5th 1043, 1105.)
                  ii. The law pertaining to the disclosure of an informant’s
                      identity

      In Davis v. Superior Court (2010) 186 Cal.App.4th 1272 (Davis), the
Court of Appeal outlined a public entity’s privilege to not disclose the identity
of an informant in a criminal case, as follows:
         “Under Evidence Code section 1041, subdivision (a), a
         public entity has a privilege to refuse to disclose the
         identity of a person who has furnished information
         purporting to disclose a violation of a law. The prosecution,
         however, ‘must disclose the name of an informant who is a
         material witness in a criminal case or suffer dismissal of
         the charges against the defendant. [Citation.]’ [Citation.]
         ‘An informant is a material witness if there appears, from
         the evidence presented, a reasonable possibility that he or
         she could give evidence on the issue of guilt that might
         exonerate the defendant,’ on which issue the defendant has
         the burden of producing ‘some’ evidence. [Citations.] The
         defendant must show that the informant was in a position


                                       36
         to perceive ‘ “the commission or the immediate antecedents
         of the alleged crime.” ’ [Citation.]” (Id. at pp. 1276–1277.)

      A trial court’s ruling concerning the disclosure of the identity of an
informant is reviewed for an abuse of discretion. (Davis, supra,
186 Cal.App.4th at pp. 1272, 1277.)
            b. Factual and procedural background
                   i. Martinez’s motion in limine to disclose the cooperating
                      individual’s identity

      Prior to trial, Martinez filed a motion in limine to compel the disclosure
of the cooperating individual’s identity. Martinez contended that disclosure
of the cooperating individual’s identity was necessary so that the cooperating
individual could be examined about “questions asked and the statements
made” during the Perkins operation. The defense also argued that disclosure
of the cooperating individual’s identity was necessary because the
cooperating individual was allegedly a material witness who could potentially
provide evidence that might exonerate Martinez.
                   ii. The People’s opposition to the motion to compel
      The People filed an opposition to the motion to compel. In their
opposition, the People noted that they had “no intention of calling the

[cooperating individual] [at] trial.”25 The People argued that they were not
required to disclose the cooperating individual’s identity pursuant to
Evidence Code section 1041, subdivision (a). The People also disputed the
defense’s claim that the cooperating individual was a material witness,
arguing in part:
         “In this case, the [cooperating individual] was not a co-
         participant in the crime nor was he a witness to the crime.

25   It is undisputed that the cooperating individual did not testify at
Martinez’s trial.
                                       37
            His entire involvement [was] comprised of sitting in a cell
            and talking to [Martinez]. He cannot provide any
            information that might exonerate [Martinez] any more
            than he can provide information as to his guilt apart from
            what is contained in the admissible recording already
            disclosed to [d]efense.”

         The People also argued that there was good cause for denying
disclosure of the cooperating individual’s identity under section 1054.7. In
support of this contention, the People argued that there “would be an extreme
danger to the [cooperating individual’s] life if his identity was revealed,” and
“revealing his identity would compromise . . . future investigations by law
enforcement.” The People also requested that the trial court hold an in
camera hearing so that they could provide additional information concerning
the cooperating individual’s efforts in assisting law enforcement in other
cases.
         The People filed two declarations under seal in support of their
opposition.
                     iii. Martinez’s addendum
         Martinez filed an “addendum,” to his motion to compel in which he
argued that, due to poor audio quality of the recording of the Perkins
operation, there remained “significant disagreements,” as to what was said
during the operation. Martinez argued that it was necessary for the trial
court to order the cooperating individual’s identity to be disclosed so that the
defense could examine him as to statements that were made during the
Perkins operation.
                     iv. The hearing on the motion in limine
         The trial court held a hearing on the defense’s motion. At the hearing,
the court stated, “I think regardless of what the court ultimately decides, I
think an in camera [hearing] is probably appropriate.” After discussions with

                                         38
the prosecutor and the defense, the court stated that it would hold an in
camera hearing first, and then consider the motion.
                  v. The in camera hearing
      The trial court held an in camera hearing on the motion at which the
prosecutor, the court, two detectives, and the cooperating individual were
present. The trial court ordered that the transcript of the hearing be sealed.
                  vi. The trial court’s ruling denying the motion
      Following the hearing, the trial court heard argument from the defense
and the prosecutor. The court then denied the motion. The court reasoned
that the defense had not demonstrated that the cooperating individual could
potentially provide exculpatory information. The court reasoned in part:
         “[T]he [cooperating individual] was not a percipient witness
         of the actual alleged crime. He did not know [Martinez]
         prior to this particular date. Everything that was said or
         done between them was either video and/or audiotaped or
         both, actually.”

      The court also reasoned:
         “I do find there would be a possible danger to the safety of
         the witness if his identity was disclosed. In addition, it
         would compromise future investigations.

         “So even if there was some exculpatory portion, which I do
         not see in listening to the tape[26] and in reading the
         papers, in balancing it, I think the People would have good
         cause to deny the disclosure of the nontestifying witness.”




26    The court was referring to the recording of the Perkins operation.

                                      39
            c. Application
      As noted ante, Martinez does not present any specific argument for

reversal. Rather, analogizing to case law governing review of Pitchess27
motions pertaining to confidential law enforcement personnel records,
Martinez asks this court to conduct “an independent review of the sealed
records,” to determine whether the trial court abused its discretion in
denying his motion to compel the disclosure of the cooperating individual’s
identity.
      We have conducted an independent review of the sealed records
pertaining to Martinez’s motion. Based on our review of both the sealed
records and the public filings, the trial court could have reasonably
determined that the cooperating individual was not a “material witness”
because there was not “ ‘a reasonable possibility that [the cooperating
individual] . . . could give evidence on the issue of guilt that might exonerate
the defendant.’ ” (Davis, supra, 186 Cal.App.4th at p. 1276.) The trial court
also reasonably determined that “there would be a possible danger to the
safety of the witness if his identity was disclosed,” and that such disclosure
“would compromise future investigations.” We therefore conclude that there
was “good cause” to deny the defense’s motion pursuant to section 1054.7.
      Accordingly, we conclude that the trial court did not abuse its
discretion in denying Martinez’s motion to compel disclosure of the identity of
the cooperating individual.




27    (Pitchess v. Superior Court (1974) 11 Cal.3d 531.)

                                       40
      5. The judgment must be corrected to award the proper amount of
         custody credits

      Martinez claims that he is entitled to an award of 388 days of
presentence custody credits and that the trial court erroneously awarded him
only 338 days of custody credits.28
      The People concede the error.
      We accept the People’s concession and determine that at the conclusion
of the resentencing mandated in part III.B.4, post, the trial court shall ensure
that the judgment states the proper amount of custody credits.
      6. The abstract of judgment shall be corrected to reflect that Martinez
         is to pay restitution to the Victim Compensation Board

      Martinez notes that the trial court ordered him to pay, jointly and
severally with J.M., $7,500 in restitution to the Victim Compensation
Board.29 However, the abstract of judgment indicates that the $7,500 should
be paid directly to Ruiz’s family. Martinez requests that we direct the trial
court to correct the abstract of judgment to reflect the trial court’s order.
      The People concede the error and agree that “the court ordered that
Martinez, along with [J.M.], was to pay $7,500 in restitution to the [Victim
Compensation Board], and the abstract of judgment must be corrected to
reflect that order.”




28    The probation report recommended that the trial court award Martinez
388 days of custody credit. However, at sentencing, the trial court stated,
“You will receive credits of 338 actual days, zero good time credits, for a total
of 330 days credit.” (Italics added.) The clerk’s minutes and abstract of
judgment state that Martinez was awarded 338 days.

29    The probation report indicates that the restitution was related to
funeral and burial costs paid by the Victim Compensation Board.
                                        41
      We accept the People’s concession. At the conclusion of the resentencing
mandated in part III.B.4, post, the trial court is directed to correct the
abstract of judgment to reflect the trial court’s order that restitution be paid
to the Victim Compensation Board.
B. The People’s appeal
      In their cross-appeal, the People contend that the trial court erred
when it determined that Martinez’s juvenile adjudication for assault with a
deadly weapon (§ 245, subd. (a)(1)) is not a qualifying prior strike offense.30
      The People contend that Martinez is estopped from arguing that his
prior juvenile adjudication is not a strike offense because, in the prior
juvenile proceeding, Martinez entered into a plea agreement in which he
agreed that his adjudication for assault with a deadly weapon (§ 245,

subd. (a)(1)) constituted a strike. For the reasons discussed post, we agree.31
      1. Standard of review
      In People v. Miller (2012) 202 Cal.App.4th 1450 (Miller), the Court of
Appeal explained that the de novo standard of review applies to a
determination of whether a defendant is estopped from challenging the




30    The People’s appeal is authorized. (See People v. Trujillo (2006)
40 Cal.4th 165, 173 [“the People . . . may appeal the imposition of the
sentence in order to challenge the trial court’s ruling that defendant’s prior
conviction . . . is not a strike”].)

31     The People also argue that Martinez’s prior juvenile adjudication for
assault with a deadly weapon (§ 245, subd. (a)(1)) is a strike offense (§ 667,
(d)(3) [listing requirements for a juvenile adjudication to constitute a strike])
because it constituted a Welfare and Institutions Code section 707,
subdivision (b) offense under the reasoning of In re Pedro C. (1989)
215 Cal.App.3d. 174 (In re Pedro C.). We need not, and do not, consider this
argument in light of our reversal for the reasons stated in the text.
                                       42
nature of a prior conviction where the facts are undisputed. The Miller court
stated:
          “[The People] concede[ ] that the plea agreement
          erroneously stated that diazepam possession was a felony
          and that appellant’s plea to the same was in error. [The
          People], however, assert[ ] that appellant is estopped from
          modifying his conviction . . . . The facts are not in dispute
          and we review the application of the estoppel doctrine de
          novo, as a question of law. [Citation.] As noted above, we
          conclude that for reasons of public policy, appellant is
          estopped from asserting his claim of error to vacate and
          modify his conviction.” (Id. at pp. 1445–1456.)

      In this case, as in Miller, the relevant facts are undisputed and the
question of the application of the doctrine of estoppel is one of law subject to
de novo review.32
      2. Governing law
             a. The law governing juvenile adjudications as strikes
      In People v. Garcia (1999) 21 Cal.4th 1 (Garcia), the Supreme Court
discussed the circumstances under which a juvenile adjudication may qualify


32     While the People argued in the trial court that Martinez admitted
during the plea hearing of the prior juvenile proceeding that his juvenile
adjudication for a violation of 245, subdivision (a)(1) constituted a strike, the
People did not distinctly raise an estoppel argument.
       We exercise our discretion to consider the People’s estoppel argument
on appeal notwithstanding any possible forfeiture. (See People v. Williams
(1998) 17 Cal.4th 148, fn. 6 [“An appellate court is generally not prohibited
from reaching a question that has not been preserved for review by a party”].)
While the Williams court explained that an appellate court lacks discretion to
review unpreserved claims pertaining to “the admission . . . or exclusion . . .
of evidence,” that is not the case here. (Ibid.) We exercise our discretion
because the People’s argument presents a pure question of law and Martinez
presents no forfeiture argument on appeal and responds in his briefing to the
People’s argument on the merits.

                                        43
as a strike under the Three Strikes law. The Garcia court noted that a
provision of the Three Strikes law, section 667, subdivision (d)(3), 33 provides
as follows with respect to determining whether a prior juvenile adjudication
constitutes a strike:
         “ ‘A prior juvenile adjudication shall constitute a prior
         felony conviction for purposes of sentence enhancement if:

         “ ‘(A) The juvenile was 16 years of age or older at the time
         he or she committed the prior offense.

         “ ‘(B) The prior offense is listed in subdivision (b) of Section
         707 of the Welfare and Institutions Code or described in
         paragraph (1) [subdivision (d)(1) of section 667] or (2)
         [subdivision (d)(2) of section 667] as a felony.[34]

         “ ‘(C) The juvenile was found to be a fit and proper subject
         to be dealt with under the juvenile court law.

         “ ‘(D) The juvenile was adjudged a ward of the juvenile
         court within the meaning of Section 602 of the Welfare and
         Institutions Code because the person committed an offense
         listed in subdivision (b) of Section 707 of the Welfare and
         Institutions Code.’ ” (Garcia, supra, 21 Cal.4th at pp. 4–5.)

33    The Garcia court noted that “[s]ubdivision (b)(3) of section 1170.12 is
virtually identical,” and added, “[o]ur discussion applies to it as well.”
(Garcia, supra, 21 Cal.4th at p. 830, fn. 3.)

34    In a footnote, the Garcia court noted:
         “Subdivision (d)(1) of section 667 covers ‘[a]ny offense
         defined in subdivision (c) of Section 667.5 as a violent
         felony or any offense defined in subdivision (c) of Section
         1192.7 as a serious felony in this state.’ Subdivision (d)(2)
         provides that ‘[a] prior conviction of a particular felony
         shall include a conviction in another jurisdiction for an
         offense that includes all of the elements of the particular
         felony as defined’ as a ‘violent’ or ‘serious’ felony in this
         state.” (Garcia, supra, 21 Cal.4th at p. 4, fn. 4.)
                                        44
      The Garcia court explained further:
         “Because the two sets of offenses referenced in paragraph
         (B) (Welfare and Institutions Code section 707[,
         subdivision] (b) offenses, and ‘serious’ or ‘violent’ offenses)
         are not identical, section 667, subdivision (d)(3) would
         contain an internal conflict if the lists in paragraphs (B)[ 35]
         and (D) were both understood as defining the set of juvenile
         offenses qualifying as strikes. Under paragraph (B) a given
         juvenile offense would qualify if it were listed in [Welfare
         and Institutions Code section 707, subdivision (b)] or if it
         were serious or violent; under paragraph (D), however, an
         offense would qualify only if it were listed in [Welfare and
         Institutions Code section 707, subdivision (b)].” (Garcia,
         supra, 21 Cal.4th at p. 5.)

      Turning to the offense at issue in that case, the Garcia court stated,
“[b]ecause burglary of an inhabited dwelling is listed as ‘serious’ (§ 1192.7,
subd. (c)(18)), but is not listed in [Welfare and Institutions Code] section 707[,
subdivision] (b), defendant’s prior juvenile adjudication for residential
burglary would qualify under paragraph (B), but not under paragraph (D).”
(Garcia, supra, 21 Cal.4th at p. 5.)
      After engaging in a lengthy statutory interpretation analysis (Garcia,
supra, 21 Cal.4th at pp. 5–13), the Garcia court summarized its
interpretation of section 667, subdivision (d)(3) as follows:
         “Under paragraph (B), a prior juvenile adjudication
         qualifies as a prior felony conviction for Three Strikes
         purposes only if the prior offense is listed in Welfare and
         Institutions Code section 707[, subdivision] (b) or is
         classified as ‘serious’ or ‘violent.’ Paragraph (D) does not
         modify or conflict with paragraph (B), but states a separate,
         additional requirement: the prior adjudication qualifies as

35    The Garcia court referred to the “four paragraphs of section 667,
subdivision (d)(3) simply as paragraphs (A), (B), (C), and (D).” (Garcia,
supra, 21 Cal.4th at p. 5.)
                                        45
         a prior felony conviction only if the defendant, in the prior
         juvenile proceeding, was adjudged a ward because of at
         least one offense listed in section 707(b).” (Garcia, supra,
         21 Cal.4th at p. 13.)

      The Garcia court explained that “we interpret paragraph (B) as setting
out the list of prior juvenile offenses that will qualify as strikes and
paragraph (D) as requiring, in addition, that in the prior juvenile proceeding
giving rise to the qualifying adjudication the juvenile have been adjudged a
ward of the court because of a Welfare and Institutions Code section 707[,
subdivision] (b) offense, whether or not that offense is the same as the offense
currently alleged as a strike.” (Garcia, supra, 21 Cal.4th at p. 6.)
            b. Assault with a deadly weapon
      Assault with a deadly weapon is listed as a serious felony in section
1192.7, subdivision (c)(31). However, assault with a deadly weapon is not
listed as an offense in Welfare and Institutions Code section 707,
subdivision (b).
            c. Estoppel
      “[D]efendants are estopped from complaining of sentences to which
they agreed.” (People v. Hester (2000) 22 Cal.4th 290, 295 (Hester).)
Specifically, “ ‘[w]hen a defendant maintains that [a] trial court’s sentence
violates rules which would have required the imposition of a more lenient
sentence, yet the defendant avoided a potentially harsher sentence by
entering into the plea bargain, it may be implied that the defendant waived
any rights under such rules by choosing to accept the plea bargain.’
[Citation.]” (Ibid.) This is because “[c]ontractual principles govern a
negotiated admission, and the general rule is that ‘ “[a] defendant may not
retain the favorable aspects of his negotiated disposition and at the [same]



                                        46
time jettison its unfavorable aspects.” ’ ” (In re Travis J. (2013) 222
Cal.App.4th 187, 198 (Travis J.).)
      Estoppel may be found even where, in a prior action, a “trial court fails
to act within the manner prescribed by . . . law,” or, stated differently, “act[s]
in excess of jurisdiction.” (People v. Chavez (2018) 4 Cal.5th 771, 780
(Chavez); see People v. Ellis (1987) 195 Cal.App.3d 334, 343 (Ellis)
[concluding that “trial court acted in excess of its statutory jurisdiction,” in
accepting admission to prior serious felony allegation “but [did] not [act] in
excess of its fundamental jurisdiction”].)36 That is because “ ‘ordinary’

jurisdiction, unlike fundamental jurisdiction,[37] can be conferred by the
parties’ decisions—such as a decision not to object to any perceived
deficiency—and so is subject to defenses like estoppel, waiver, and consent.”
(Chavez, supra, 4 Cal.5th at p. 780, italics added.)
      For example, in Miller, supra, 202 Cal.App.4th 1450, the defendant was
charged with diazepam possession as a felony (id. at p. 1453) and he pled
guilty to the charged offense. (Id. at p. 1454.) In fact, diazepam possession is
“at most a misdemeanor.” (Id. at p. 1452.) Approximately five years after
entering his guilty plea, and after having “apparently [been] caught in
possession of a firearm,” (id. at p. 1461) defendant sought to collaterally
attack his plea and modify his prior conviction to a misdemeanor. (Ibid.) The
Miller court concluded that the defendant was precluded from having his plea
vacated and his conviction modified. (Id. at p. 1458.) The Miller court
reasoned in part:


36    We discuss Ellis in detail, post.

37     The Chavez court explained that “[f]undamental jurisdiction is, at its
core, authority over both the subject matter and the parties.” (Chavez, supra,
4 Cal.5th at p. 780.)
                                          47
            “Before sentencing, [defendant] was advised of the
            collateral consequences of a plea agreement. He and his
            attorney signed documents acknowledging the same.
            [Defendant’s] admission his conduct constituted a felony
            conceded he had engaged in some conduct rising to the level
            of a felony. [Citation.] . . . [T]his case does not involve a
            situation where an innocent person was convicted or where
            the legal mistake was so egregious that vacating the plea is
            the only equitable result.” (Id. at pp. 1459–1460.)

      The Miller court ultimately concluded that the defendant had
“stipulated through his plea to a felony.” (Miller, supra, 202 Cal.App.4th at
p. 1461.)
      When determining whether to apply the doctrine of estoppel with
respect to a plea bargain in the context of a prior conviction, courts have
considered whether applying the doctrine would prevent the defendant from
obtaining an unfair benefit from the plea. For example, in People v. Level
(2002) 97 Cal.App.4th 1208 (Level), the defendant suffered a robbery
conviction in 1987 as an adult, when in fact she had been only 17 years old at
the time of commission of the robbery. (Id. at p. 1209.) In a subsequent
proceeding, the People charged the defendant with certain offenses and
alleged the prior robbery conviction as a strike offense. (Id. at p. 1210.) The
defendant moved to strike the prior strike allegation, contending that she
had been only 17 years old at the time she committed the prior robbery.
(Ibid.) The Level court explained that “[defendant’s] conviction would qualify
as a strike if treated as an adult conviction, but would not qualify as a strike
if treated as a juvenile adjudication because the record of conviction [did] not
reflect that she committed the robbery while armed with a dangerous or
deadly weapon.” (Level, supra, 97 Cal.App.4th at p. 1210, italics added,
citing, inter alia, Garcia, 21 Cal.4th at p. 13.) The Level court concluded that
the defendant was estopped from raising such a challenge:

                                         48
         “We . . . conclude that [defendant] is estopped from
         asserting any rights she had as a juvenile in the prior
         action. ‘A defendant may not retain the favorable aspects
         of his negotiated disposition and at the same time jettison
         its unfavorable aspects. [Citation.]’ [Citation.]
         [Defendant] agreed to be sentenced as an adult on the
         robbery count in exchange for the dismissal of two other
         counts, and she has long since completed her prison
         sentence. Having enjoyed the fruits of her negotiated
         disposition, she cannot now be heard to complain that the
         court exceeded its jurisdiction in convicting and sentencing
         her as an adult. ‘A litigant who has stipulated to a
         procedure in excess of jurisdiction may be estopped to
         question it when “To hold otherwise would permit the
         parties to trifle with the courts.” ’ ” (Level, at p. 1213.)

      The Level court concluded in relevant part:
         “[Defendant] is precluded by . . . estoppel from asserting
         her minority as a basis for challenging her prior robbery
         conviction. That conviction qualifies as a strike under
         section 667, subdivision (d)(1). The trial court did not err in
         denying appellant’s motion to strike.” (Level, supra,
         97 Cal.App.4th at p. 1214.)

      In Ellis, supra, 195 Cal.App.3d 334, the court considered whether “a
defendant, as part of a plea bargain, can lawfully admit that a prior
conviction for federal bank robbery is a serious felony even though it does not
include all the elements of any serious California felony as a matter of law.”
(Id. at p. 336.) The Ellis court concluded that, while California law does not
permit a defendant to admit that an offense qualifies as a serious felony
when, as a matter of law, it does not, the “defendant [was] estopped to urge
the error on the record before us.” (Id. at p. 337.)
      In explaining its reasoning, the Ellis court first acknowledged that the
defendant was admitting a legal falsehood, and that the trial court’s act of
imposing the serious felony enhancement was in excess of its statutory

                                       49
authority and jurisdiction. (Ellis, supra, 195 Cal.App.3d at p. 342.) However,
the Ellis court considered “whether defendant, by her consent to the plea
bargain . . . should be estopped from later asserting a claim of error.” (Id. at
p. 343.)
      In considering this issue, the Ellis court outlined various public policy
interests at stake in determining whether estoppel should preclude a later
claim of error, including whether permitting a defendant who has
“ ‘stipulated to a procedure in excess of jurisdiction,’ ” would allow the party
“ ‘ “to trifle with the courts.” ’ ” (Ellis, supra, 195 Cal.App.3d at p. 343.) The
Ellis court explained that while it had “no doubt that strong public policy
countenances against allowing defendants to plead guilty to crimes they did
not commit,” (id. at p. 345) “the law also has a strong interest in seeing to it
that defendants do not unfairly manipulate the system to obtain punishment
far less than that called for by the statutes applicable to their conduct.” (Id.
at p. 345.)
      The Ellis court also observed that the case did not involve a situation in
which an innocent person was convicted, or where the legal mistake was of
such a magnitude of unfairness that vacating the plea agreement was the
only equitable solution. (Ellis, supra, 195 Cal.App.3d at pp. 344, 346.) In
addition, the Ellis stated that the defendant had plausible tactical reasons for
admitting the serious felony, noting that “the unmistakable inference is that
the plea agreement was premised on defendant’s ability lawfully to admit the

prior serious felony.”38 (Id. at p. 346.) Under these circumstances, the Ellis


38    The Ellis court explained that the plea to the serious felony was part of
a plea agreement that provided that the defendant could receive a maximum
sentence of 9 years and that the “defendant faced a possible term of
imprisonment of 12 years if she lost the 9-year ‘lid’ and was convicted on all
counts.” (Ellis, supra, 195 Cal.App.3d at p. 347.)
                                        50
court “h[e]ld defendant is estopped to attack her admission of, and the trial
court’s imposition of sentence upon, the prior serious felony.” (Id. at p. 347.)
      3. Factual and procedural background
               a. The strike allegation
      In the operative amended information, the People alleged that, on
December 17, 2015 in JCM237568, Martinez suffered a prior “conviction[ ]
and juvenile adjudication[ ],” for a violation of section 245, subdivision (a)(1)
that constituted a serious or violent felony (i.e., a strike).
               b. The court trial on the strike allegation
      After the jury returned its verdicts on the charged offenses in this case,
the trial court held a court trial on the strike allegation. The People offered
in evidence various records from JCM237568. Those documents included the
petition in JCM237568 alleging the following offenses and special allegations:
attempted carjacking (§§ 664, 215) with the personal use of a deadly weapon
(§ 1192.7, subd. (c)(23)) (count 1); assault with a deadly weapon (§ 245, subd.
(a)(1)) with the personal use of a deadly weapon (§ 1192.7, subd. (c)(23))
(count 2); resisting a peace officer (§ 148, subd. (a)(1)) (count 3); battery
(§ 242) (count 4); and attempted robbery (§ 664, 211) (count 5).
      The People also lodged a December 17, 2015 minute order from
JCM237568 in which the juvenile court found that Martinez admitted having
committed a violation of section 245, subdivision (a)(1). The minute order
also states:
          “Minor is advised that by his admission to count 2, he is
          admitting to a strike offense and is also advised of the
          consequences.” (Some capitalization omitted.)

      The minute order indicates further that the juvenile court dismissed
the remaining charges and allegations in the petition.


                                          51
      At the court trial on the strike allegation in this case, two probation
officers from JCM237568 identified Martinez as the person who was charged
in the proceedings in JCM237568.
      At the conclusion of the proceeding, the trial court found that Martinez
was the individual who had suffered the juvenile adjudication in

JCM237568.39 The court further determined:
         “So[,] I do find that he was a ward of the court.
         It does indicate that he admitted to a true finding for
         [section] 245[, subdivision] (a)(1). At the time he was
         making the admission, he was advised that it was a strike
         conviction. I think therefore the People have met their
         burden with regards to the [section] 667[, subdivisions] (b)-
         (i) and [section] 1170.12 prior in the amended information
         for the true finding on the [section] 245[, subdivision] (a)(1)
         as to identity and to content. So[,] I will find that the strike
         prior has been proven.”

            c. Martinez’s motion to reconsider the trial court’s strike ruling
      Prior to sentencing, Martinez filed a brief requesting that the trial
court “re[ ]consider its prior ruling,” that Martinez’s juvenile adjudication in

JCM237568 was a strike.40 After explaining that a juvenile adjudication
constitutes a strike if it meets the four criteria (A through D) outlined in
Garcia, supra, 21 Cal.4th 1, and in part III.B.2.a, ante, Martinez argued in
relevant part:
         “The defense does not dispute that . . . Martinez was 16
         years and 16 days old at the time of the subject juvenile

39    Martinez does not dispute on appeal that he is the individual who
suffered the juvenile adjudication in JCM237568. The only issue presented
on appeal is whether that adjudication constitutes a strike.

40    Martinez also filed a separate motion to strike the prior strike
conviction pursuant to People v. Superior Court (Romero) (1996) 13 Cal.4th
497 and section 1385.
                                       52
         offense thus satisfying A) above. The defense does not
         dispute that the juvenile true finding of violating [section]
         245[, subdivision] (a)(l) felony is a crime listed under
         [section] 667[, subdivision] (d)(l) thus satisfying B) above.
         The defense does not dispute that Mr. Martinez was ‘found
         to be a fit and proper subject to be dealt with under the
         juvenile court law’ satisfying C) above.

         “The defense does dispute that . . . Martinez’s juvenile true
         finding for violating [section] 245[, subdivision] (a)(l) is an
         offense listed in subdivision (b) of Section 707 of the
         Welfare and Institutions Code. . . . [Welfare and
         Institutions Code, section 707, subdivision (b)] does not list
         ‘assault with a deadly weapon.’ ” (Italics added.)

      Martinez argued, pursuant to Garcia, that the People could therefore
not establish that he had been adjudged a ward of the court because of a
Welfare and Institutions Code section 707, subdivision (b) offense, as
required under paragraph (D) of section 667, subdivision (d)(3) to prove that
he had suffered a strike offense.
             d. The People’s response to Martinez’s motion to reconsider
      The People filed a response in which they argued that the trial court
should deny Martinez’s motion to reconsider its prior ruling. The People
maintained that in In re Pedro C., supra, 215 Cal.App.3d 174, the Court of
Appeal concluded that assault with a deadly weapon “falls within the
purview of [Welfare and Institutions Code] section 707, subdivision (b),”
(quoting id. at p. 183), even though assault with a deadly weapon is not
“specifically enumerated,” in that statute. The People also argued that
Martinez had “admitted to . . . section 245 [, subdivision] (a)(l) on the record
as ‘a strike,’ ” in the juvenile proceeding.




                                         53
      The People lodged the transcript from the plea hearing in JCM237568
as an attachment to their response. At the outset of that hearing, defense
counsel stated the following:
         “A resolution has been reached in this case, your Honor.
         [Martinez] will be pleading [guilty] to Count 2, [section]
         245[, subdivision] (a)(1) with no enhancement, [y]our
         [h]onor. Upon successful completion of probation with no
         violations, [Martinez] will be able to withdraw his plea to a
         [section] 245[, subdivision] (a)(4). [Section] 245[,
         subdivision] (a)(1) is a [Welfare and Institutions Code
         section] 707, [subdivision] (b) [offense] and a strike. If he is
         able to withdraw his plea he will withdraw his plea to a
         strike.[41] It will still be a [Welfare and Institutions Code
         section] 707[, subdivision] (b) offense.” (Italics added.)

      Thereafter, the court stated:
         “[Mr. Martinez], I want to make sure you understand the
         offer from the District Attorney’s office. You are going to be
         admitting to what’s been alleged in Count 2 of the petition,
         a violation of . . . [s]ection 245[,] subdivision (a)(1), assault
         with a deadly weapon. If you admit to Count 2, the People
         will dismiss the attached allegation and the balance of the
         petition. And if you successfully complete probation with
         no violations, the [district attorney] is going to allow you to
         withdraw your plea to [section] 245 (a)(1) and plead to a
         [section] 245 (a)(4), which would be assault with force likely
         to produce great bodily [injury], which would not be a
         strike[,] but would be a [Welfare and Institutions Code
         section] 707[, subdivision] (b) offense. [¶] Is that the offer
         from the People?”

      The prosecutor responded in the affirmative. Defense counsel and
Martinez each stated that this was their understanding of the offer, as well.
      Later during the plea hearing, the following colloquy occurred:


41   There is no evidence that Martinez ever withdrew his plea and
Martinez does not argue that he ever did so.
                                        54
          “The court: Also do you understand this charge qualifies as
          a strike offense?

          “[Martinez]: Yes.

          “The court: Do you understand that means if you are
          convicted for a felony as an adult for which you go to state
          prison, an admission to this charge would double the
          straight prison time. Do you understand that?

          “[Martinez]: Yes.

          “The court: Do you also understand this charge qualifies as
          a [Welfare and Institutions Code section] 707[, subdivision]
          (b) offense?

          “[Martinez]: Yes.

          “The court: That means you can never have your juvenile
          record sealed. Do you understand that?

          “[Martinez]: Yes.

          “The court: It also means you could be sentenced to the
          Department of Juvenile Justice on this case. Do you
          understand that?

          “[Martinez]: Yes.

          “The court: As to what’s been alleged in Count 2 of this
          petition, on or about September 10th of this year, you
          violated [section] 245[, subdivision] (a)(1), assault with a
          deadly weapon. Do you wish to admit or deny?

          “[Martinez]: Admit.”

      Upon the trial court’s acceptance of Martinez’s admission, the People
moved to dismiss the balance of the petition. The trial court granted the
motion.


                                        55
            e. The trial court’s ruling that the People failed to demonstrate
               that Martinez had suffered a prior strike adjudication

      The trial court held a hearing at which it heard argument on
Martinez’s motion to reconsider its strike ruling. The prosecutor argued:
         “I have attached the transcript [from the prior juvenile
         proceeding] . . . . I think it is important for the Court to
         consider, and for any appellate court to consider in this
         matter because, one, it confirms that [Martinez], indeed,
         was advised that this was a strike, was advised that he
         could withdraw his plea and enter a non-strike . . . .”42

      After hearing argument, the trial court reconsidered its prior ruling.
The court explained that the People had proven that the “true finding
occurred.” However, after discussing In re Pedro C. and Garcia, the trial
court stated that it was “reversing [its] earlier decision in which [it] found the
true finding of the . . . section 245[, subdivision] (a)(1), assault with a deadly
weapon, to qualify as an adult strike prior conviction under Penal Code

section[s] 667(b)-(i) or 1170.12.”43 The court added, “I want to make it very
clear, I am not exercising my 1385 discretion. I am not striking the strike
because I think the defendant falls outside the parameters of three strikes.”
      4. Application
      We assume for purposes of our decision that a juvenile adjudication for
assault with a deadly weapon (§ 245, subd. (a)(1)) is not a Welfare and



42     At the hearing, the trial court overruled Martinez’s objection to the
court’s consideration of the transcript in JCM237568. Martinez presents no
argument on appeal as to this ruling.

43    As noted in footnote 32, ante, the People did not present an estoppel
argument in the trial court. In addition, the trial court did not discuss
estoppel in its ruling.

                                        56
Institutions Code section 707, subdivision (b) offense.44 Notwithstanding
this assumption, “[t]here remains the question whether [Martinez], by [his]
consent to the plea bargain . . . , should be estopped from later asserting a
claim of error.” (Ellis, supra, 95 Cal.App.3d at pp. 342–343.) For the
following reasons, we conclude that Martinez should be estopped in this case
from contesting whether his prior juvenile adjudication is a strike offense.
      To begin with, in the prior juvenile proceeding, Martinez expressly
agreed, on the record, that his juvenile adjudication was both a Welfare and
Institutions Code section 707, subdivision (b) offense and a strike offense.
       Further, the record is clear that Martinez’s agreement that the
juvenile adjudication constituted a strike offense was a component of his plea
agreement. Defense counsel explained that if Martinez were able to complete
probation successfully and withdraw his plea, Martinez would “withdraw his
plea to a [strike].” Further, in exchange for his plea, the People agreed to,
and did in fact, dismiss the “balance of the petition,” which included
numerous charged offenses and allegations. Thus, in seeking to set aside a
component of his plea, namely, that he was pleading to a strike offense,
Martinez seeks to “ ‘ “retain the favorable aspects of his negotiated
disposition and at the [same] time jettison its unfavorable aspects.” ’ ”
(Travis J., supra, 222 Cal.App.4th at p. 198.) To allow Martinez to “enjoy[ ]
the fruits of [his] negotiated disposition,” (Level, supra, 97 Cal.App.4th at
p. 1213) while permitting him to cast aside an “ ‘ “unfavorable aspect[ ]” ’ ”



44    We emphasize that we make this assumption solely for purposes of this
opinion and, as we stated in footnote 31, ante, we do not reach the merits of
the People’s contention that Martinez’s juvenile adjudication for assault with
a deadly weapon (§ 245, subd. (a)(1)) constitutes a Welfare and Institutions
Code section 707, subdivision (b) offense under the reasoning of In re Pedro C.

                                       57
(Travis J., supra, at p. 198) would allow him to obtain an unfair benefit from
the plea that neither party to the plea agreement intended.
      The application of the doctrine of estoppel is not precluded by the
juvenile court’s assumed legal error in accepting Martinez’s plea to an assault
with a deadly weapon as a strike. Even though the trial court may be
assumed to have “acted in excess of its statutory jurisdiction,” (Ellis, supra,
195 Cal.App.3d at p. 343) in accepting Martinez’s plea to an assault with a
deadly weapon as a strike, Martinez “stipulated through his plea” that the
offense was a strike offense. (Miller, supra, 202 Cal.App.4th at p. 1460
[defendant who pled to charged offense as a felony estopped from challenging
its felonious nature notwithstanding that offense was, under California law,
a misdemeanor].) Even assuming that Martinez did not affirmatively intend
to mislead the court in pleading to an assault with a deadly weapon as a
strike in the prior juvenile proceeding, this does not preclude the application
of the doctrine. (See Id. at p. 1458 [stating that the doctrine of estoppel “does

not require evidence that one of the parties was ‘trifling’ with the court”].) 45


45     The parties and the juvenile court may also have been incorrect in
suggesting that, if Martinez were to be allowed to withdraw his plea to
assault with a deadly weapon (§ 245, subd. (a)(1)) and to plead to an assault
with force like to produce great bodily injury (§ 245, subd. (a)(4)), he would
not be pleading to a strike. As was true at the time of Martinez’s plea,
assault with force like to produce great bodily injury is an offense specified in
Welfare and Institutions code, section 707, subdivision (b). (See Welf. & Inst.
Code, §707, subd. (b)(14).) Thus, it appears that a juvenile adjudication for
such an offense would constitute a strike under Garcia, supra, 21 Cal.4th at
pages 4–5, even though an adult conviction for assault with force likely to
produce great bodily injury is neither a “serious” (§ 1192.7, subd. (c)) nor
“violent” felony (§ 667.5, subd. (c)) that may serve, by itself, as a strike
offense. (People v. Fox (2014) 224 Cal.App.4th 424, 434, fn. 8 [assault with
force likely to produce great bodily injury is not, by itself, a strike offense; but
see Garcia, supra, 21 Cal.4th at p. 11 [“The question whether section 667,
subdivision (d)(3) can be constitutionally applied to a felon whose alleged
                                        58
      Further, Martinez was advised of the consequences of his admission to
a strike, including the juvenile court having admonished him, “[I]f you are
convicted for a felony as an adult for which you go to state prison, an
admission to this charge would double the straight prison time.” (See Miller,
supra, 202 Cal. App.4th at p. 1459 [estopping defendant from challenging
felony nature of his conviction where “[defendant] was advised of the
collateral consequences of a plea agreement”].)
      In addition, “this case does not involve a situation where an innocent
person was convicted or where the legal mistake was so egregious that
vacating the plea is the only equitable result.” (Miller, supra, 202 Cal.
App.4th at pp. 1459–1460.) Indeed, by entering into the plea agreement in
the prior juvenile case, Martinez obtained the dismissal of four additional
charged offenses and two special allegations. Thus, Martinez had plausible
tactical reasons for admitting to a strike offense, and “the unmistakable
inference is that the plea agreement was premised on [Martinez’s] ability
lawfully to admit” to a strike offense. (Ellis, supra, 195 Cal.App.3d at p. 346.)
Under these circumstances, Martinez should be “estopped to attack [his]
admission” to his commission of a strike offense. (Id. at p. 347.)
      Martinez’s arguments to the contrary are not persuasive. First, he
asserts that, with respect to the plea hearing in the juvenile case, “it is pure
speculation whether Martinez had admitted his violation of section 245,
subdivision (a)(1), was a serious felony (§ 1192.7, subd. (c)(31)), or that he was
admitting it was a [Welfare and Institutions Code section] 707[,subdivision]

prior conviction is for an offense listed in Welfare and Institutions Code
section 707(b), but not categorized as a serious or violent felony, must await a
case in which it is actually presented”].) We need not consider this matter
further because there is no evidence that Martinez ever attempted to
withdraw his plea and Martinez presents no argument on appeal pertaining
to this apparent misconception by the parties.
                                       59
(b) offense . . . .” We disagree. As noted in part III.B.3.d, ante, during the
plea hearing in the prior juvenile proceeding, the following colloquy occurred:
         “The court: Also, do you understand this charge qualifies as
         a strike offense?

         “[Martinez]: Yes.

         “The court: Do you understand that means if you are
         convicted for a felony as an adult for which you go to state
         prison, an admission to this charge would double the
         straight prison time. Do you understand that?

         “[Martinez]: Yes.

         “The court: Do you also understand this charge qualifies as
         a [Welfare and Institutions Code section] 707[, subdivision]
         (b) offense?

         “[Martinez]: Yes.”

      Thus, Martinez expressly stated that he understood that he was
admitting to a strike offense, which would be true under Garcia only if he
was admitting to a Welfare and Institutions Code section 707, subdivision (b)
offense. Martinez also stated that he understood that he had committed a
Welfare and Institutions Code section 707, subdivision (b) offense. Thus, it
does not require speculation to determine that Martinez admitted having
committed a strike offense and a Welfare and Institutions Code section 707,
subdivision (b) offense in the juvenile proceeding.
      Martinez also argues that the doctrine of collateral estoppel, which he
contends may be “used to bar a party from relitigating identical factual issues
that were actually and necessarily decided against the party in a prior final
judgment,” does not apply here because the issue presented in this case
“represents a pure question of law.” None of the cases cited by the People in


                                       60
their brief on appeal, including Travis J., Level, or Hester, nor any of the
cases on which we rely in deciding the People’s appeal, including Miller or
Ellis, involve collateral estoppel. Rather, these cases involve “simple
estoppel, which generally provides that a party is barred from taking certain
positions contrary to their previous actions, such as consenting to a plea
agreement.” (Miller, supra, 202 Cal.App.4th at p. 1456, fn. 5.) Thus,
Martinez’s contention that the People are not entitled to reversal of the
judgment because they have not demonstrated the elements of collateral
estoppel, is unpersuasive.
      In sum, we conclude that Martinez is estopped from claiming that his
prior juvenile adjudication for assault with a deadly weapon (§ 245,
subd. (a)(1)) is not a strike offense. We further conclude that the trial court
erred when it determined that Martinez’s juvenile adjudication is not a
qualifying prior strike offense.
      Accordingly, we reverse the trial court’s order determining that the
People did not establish that Martinez’s juvenile adjudication for assault with
a deadly weapon (§ 245, subd. (a)(1)) qualifies as a strike. In light of the

error, the matter must be remanded for resentencing.46
                                       IV.
                                   DISPOSITION
      Martinez’s first-degree murder conviction is affirmed. The gang
enhancement true finding (§ 186.22, subd. (b)(1)) and the related firearm /
gang enhancement true finding (§ 12022.53, subds. (d), (e)(l)) are reversed.


46     We emphasize that Martinez is entitled to a full resentencing hearing,
including the court’s consideration of Martinez’s motion requesting that the
trial court exercise its discretion to strike the strike pursuant to section 1385
and Romero, and any other appropriate presentencing motions that Martinez
files on remand.
                                       61
The trial court’s ruling that the People did not establish that Martinez’s
juvenile adjudication for assault with a deadly weapon (§ 245, subd. (a)(1))
qualifies as a strike is reversed.
      The matter is remanded to the trial court with directions to permit the
People to retry the gang enhancement allegation (§ 186.22, subd. (b)(1)) and
the related firearm / gang enhancement true allegation (§ 12022.53,
subds. (d) and (e)(l)). If the People elect not to retry these allegations, or at
the conclusion of any retrial, the trial court shall conduct a full resentencing
hearing and resentence Martinez.
      At the conclusion of resentencing, the trial court shall ensure that the
judgment states the correct number of custody credits and shall prepare a
new abstract of judgment to state the proper recipient of the court’s
restitution order.


                                                          AARON, Acting P. J.

WE CONCUR:

IRION, J.

DATO, J.




                                        62